Post, C. J.
. The appellant, Eum'sey Saling, as guardian of the person and property of Catherine Saling, an infirm person, upon the death of his said ward exhibited to the county *246court of Sarpy county his final report, to which exceptions were taken by the appellees as heirs at law of the said Catherine, who died intestate. Prom the final order of that court an appeal was taken by the said guardian to the district court, where, upon a hearing of the issues made, he was allowed the sum of $1,041.99 in full of all demands against the said estate, and from which order he has prosecuted an appeal to this court. The district court found specially as to each of the many items in dispute, and has stated the account between the guardian and the estate with a precision which cannot be too highly commended. We have examined the evidence in the voluminous bill of exceptions so far as it relates to the contested charges, and which in our opinion fully sustains each of the findings assailed on this appeal. The order of the district court is accordingly
Affirmed.